Case: 5:19-cv-02199-SO Doc #: 19 Filed: 05/29/20 1 of 3. PageID #: 2394




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



JENNIFER MARIE WISENER,                        )      Case No.: 5:19 CV 2199
                                               )
       Plaintiff                               )      JUDGE SOLOMON OLIVER, JR.
                                               )
         v.                                    )
                                               )
COMMISSIONER OF SOCIAL                         )
SECURITY ADMINISTRATION,                       )
                                               )
       Defendant                               )      ORDER



       The Commissioner of Social Security Administration (“Commissioner”) denied disability

benefits to Plaintiff Jennifer Wisener (“Plaintiff” or “Wisener”) in the above-captioned case.

Plaintiff then sought judicial review of the Commissioner’s decision, and this court referred the case

to Magistrate Judge Kathleen B. Burke (“Magistrate Judge” or “Judge Burke”) for preparation of

a Report and Recommendation (“R & R”). Both parties submitted briefs on the merits. (ECF

Nos. 13, 16, 17.) Plaintiff requests an order vacating the Commissioner’s decision and remanding

the case on the grounds that the Administrative Law Judge (“ALJ”) failed to properly evaluate the

evidence, erred when assessing Wisener’s credibility, and erred in concluding that there are jobs in

the national economy that Plaintiff can perform. (Pl.’s Br., ECF No. 13.) The Commissioner sought

final judgment upholding the decision below. (Def.’s Br., ECF No. 16.)

       Judge Burke submitted an R & R (ECF No. 18) on May 14, 2020, recommending that the

court vacate the Commissioner’s final decision and remand for further proceedings. First, the
Case: 5:19-cv-02199-SO Doc #: 19 Filed: 05/29/20 2 of 3. PageID #: 2395



Magistrate Judge found that the ALJ did not give specific reasons for the weight he gave to

Wisener’s statements regarding her symptoms. (Id. at PageID #2386–87.) The R & R explains that

“the ALJ’s decision [regarding credibility] does not contain specific and clearly articulated reasons

for the weight he gave to Wisener’s symptoms that would permit the [Magistrate Judge] to assess

how he evaluated those symptoms.” (Id. at PageID #2387.) Second, Judge Burke found that the ALJ

did not properly explain why Wisener failed to meet the impairments under Listings 12.04, 12.06,

12.08, 12.11, and 12.15 of 20 C.F.R. § 404, Subpt. P, Appx. 1, Pt. A2. (R & R at PageID #2386–92,

ECF No. 18.) The R & R notes that the ALJ did not cite specific evidence and instead made only

generalized reference to the record, which left the Magistrate Judge unable to “discern what

evidence the ALJ relied on in Step Three” of the framework for evaluating disability claims. (Id. at

PageID #2389.) In addition to this lack of specificity, the R & R also found that “the ALJ did not

accurately summarize the record.” (Id.) Consequently, the Magistrate Judge was unable “to

determine whether [the ALJ’s] findings are supported by substantial evidence.” (Id. at

PageID 2388.) The R & R therefore recommends vacating the Commissioner’s final decision and

remanding for the ALJ to “reconcile inconsistencies and/or explain why some statements are

credited while others are not.” (Id. at PageID #2392.)

       Objections to the R & R were due by May 28, 2020, but neither party submitted any.

Accordingly, this matter is ripe for review.

       The court finds, after careful de novo review of the R & R and all other relevant documents

in the record, that the Magistrate Judge’s conclusions are fully supported by the record and

controlling case law. Accordingly, the court adopts as its own Judge Burke’s R & R (ECF No. 18).




                                                 -2-
Case: 5:19-cv-02199-SO Doc #: 19 Filed: 05/29/20 3 of 3. PageID #: 2396



The court hereby vacates the Commissioner’s decision and remands the case for further proceedings

consistent with this opinion.

       IT IS SO ORDERED.


                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


May 29, 2020




                                               -3-
